Not for Publication in West’s Federal Reporter

            United States Court of Appeals
                         For the First Circuit

No. 06-1767

                           ANA I. RIVERA-OLMO,

                          Plaintiff, Appellant,

                                       v.

 STATE INSURANCE FUND CORPORATION (SIFC); ABC INSURANCE COMPANY;
                    JOHN DOE and RICHARD ROE,

                         Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jaime Pieras, Jr., U.S. Senior District Judge]


                                Before
                        Boudin, Chief Judge,
                       Lynch, Circuit Judge,
               and Schwarzer,* Senior District Judge.


     Rafael A. Oliveras López de Victoria on brief for appellant.
     Johanna M. Emmanuelli-Huertas and Law Offices of Pedro E.
Ortiz Alvarez on brief for appellees.


                             October 12, 2007




     *
     Of the      Northern      District      of    California,     sitting   by
designation.
     Per Curiam.       Plaintiff-appellant Ana I. Rivera-Olmo appeals

the dismissal of her action against her now former employer,

defendant-appellee Puerto Rico’s State Insurance Fund Corporation

(“SIFC”).    Rivera-Olmo alleged violations of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12101-12213 (2006); Law 44

of July 2, 1985, as amended, P.R. Laws Ann. tit. 1, §§ 501 et seq.

(Puerto Rico’s Law on Discrimination Against People with Physical

and/or Mental Disabilities); and Article 1802 of the Puerto Rico

Civil   Code,   P.R.    Laws   Ann.   tit.    31,   §   5141   (a   claim   for

negligence).

            The district court dismissed her claims with prejudice,

finding that they were barred by a settlement agreement that

resolved a previous suit brought by Rivera-Olmo against SIFC. The

court also dismissed with prejudice the claims for enforcement of

the settlement agreement for lack of subject matter jurisdiction.

Rivera-Olmo now appeals.       We affirm.

            The allegations of the complaint concern a settlement

agreement between SIFC and Rivera-Olmo resulting from a suit that

Rivera-Olmo filed in 1999 for violations of the ADA, Law 44, and

Article 1802.    The parties entered negotiations to settle shortly

before trial in November 2001.              A dispute arose about whether

Rivera-Olmo had agreed to the settlement, and the district court

held an evidentiary hearing on that question in February 2002. The

court determined that Rivera-Olmo was bound by the agreement and


                                      -2-
dismissed the complaint with prejudice in April 2002.

            Rivera-Olmo filed the instant complaint in July 2005,

claiming that SIFC had failed to adhere to the terms of the

settlement agreement in numerous ways, and that these failures

constituted violations of the ADA, Law 44, and Article 1802.

Rivera-Olmo also alleged additional or ongoing violations of the

ADA   and   Law    44,    based   on   conduct    by   SIFC   and   Rivera-Olmo’s

supervisors that occurred after the settlement agreement.

            Until the filing of the second case, the parties had not

acted to carry out the obligations of the settlement agreement,

which   provided         for    Rivera-Olmo      to    be   evaluated   for   her

qualification to perform the duties of certain positions.                 Rivera-

Olmo was also to receive a payment of $35,000, and was to receive

a second payment of $25,000 if SIFC ultimately determined that

there   were      no   open    positions   suitable     for   Rivera-Olmo.     In

September 2005, SIFC made the first payment of $35,000.                       On

February 26, 2006, the final report evaluating Rivera-Olmo was

completed by the Human Resources Department. On July 18, 2006,

Rivera-Olmo was given a dismissal letter, and on August 7, 2006, a

check for $25,000 was issued, as called for by the settlement

agreement.     Thus as of that date (a little more than a year after

the filing of the second complaint) the settlement agreement had

been fully performed.

            We review the district court’s granting of the motion to


                                        -3-
dismiss de novo.   Rodríguez-Ortiz v. Margo Caribe, Inc., 490 F.3d

92, 95 (1st Cir. 2007).    We do not address Rivera-Olmo’s request

for enforcement of the settlement agreement as the terms of the

agreement have now been carried out.

          Rivera-Olmo does not dispute that she is bound by the

settlement agreement.   In the agreement, Rivera-Olmo released “all

claims, demands, agreements, obligations and causes of action . .

. arising out of or in any way connected with any transactions,

occurrences, acts or omissions set forth or facts alleged in

pleadings on file in” her 1999 lawsuit.        All of the causes of

action listed in the 2005 complaint are somehow “connected with”

the allegations raised in the 1999 complaint.     The 2005 complaint

relies upon the same causes of action as the 1999 complaint, and

the   facts   complained   of   concern   Rivera-Olmo’s     evaluation,

classification, compensation, and accommodation.          Rivera-Olmo’s

2005 complaint is premised on the problems that prompted her to

file her 1999 complaint not having been remedied.     (And, as noted

above, the settlement agreement has since been carried out and

Rivera-Olmo’s employment has ended.)       Her claims are therefore

barred by the settlement agreement.

          Assuming arguendo that some of the claims in the 2005

complaint are not “connected with” the facts alleged in the 1999

complaint, these claims are nevertheless barred by the settlement

agreement’s general release of all ADA, Law 44, or Article 1802


                                 -4-
claims related to Rivera-Olmo’s employment with SIFC.                 Under the

settlement    agreement,      Rivera-Olmo        “releas[ed]    and     forever

discharg[ed] [SIFC] for any and all claims, without limitation . .

. including . . . a release and discharge for any potential and/or

actual liability for any causes of action pursuant [sic] and/or

under” various laws and statutes, including the ADA, Law 44, and

Article 1802.     An employee may waive her right to sue under the

ADA, as well as under other federal or state employment statutes,

if the waiver is knowing and voluntary.           Rivera-Flores v. Bristol-

Myers   Squibb   Caribbean,   112   F.3d    9,    11   n.3   (1st   Cir.   1997)

(upholding the validity of a settlement agreement that plaintiff

“shall file no action against the Company . . . which might be

directly or indirectly related to his employment with the Company

. . . ”).    Any of Rivera-Olmo’s claims alleging new violations of

the ADA, Law 44, and Article 1802 are therefore barred by the

general release.



AFFIRMED.




                                    -5-